Citation Nr: 1041225	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  05-05 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for asthma.

3.  Entitlement to an initial evaluation greater than 10 percent 
for residuals of a left shoulder injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of December 2004 and January 2005 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).

In September 2010, the Veteran claimed entitlement to service 
connection for a right ankle disorder, to include as secondary to 
a service-connected disorder; entitlement to service connection 
for a right "drop foot" condition to include as secondary to a 
service-connected disorder, and entitlement to a temporary total 
evaluation based on convalescence relating to surgery for his 
right ankle disorder.  These issues are referred to the RO for 
appropriate action.

The issues of entitlement to an initial evaluation greater than 
10 percent for residuals of a left shoulder injury and 
entitlement to service connection for bipolar disorder are 
addressed in the Remand portion of the decision below and are 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's treatment records show no evidence of asthma in 
service or at service separation.  

2.  Asthma is currently diagnosed.

3.  The evidence of record does not relate the Veteran's asthma 
to his military service.



CONCLUSION OF LAW

Asthma was not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  April 2004 and December 2008 
letters satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of 
regulations pertinent to the establishment of an effective date 
and of the disability rating in March 2006 and December 2008 
letters.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In January 2008, the RO determined that VA outpatient treatment 
records from the Dallas VA Medical Center dated from January 1987 
to March 1987 and from May 1987 to August 2003 were unavailable.  
Otherwise, the Veteran's service treatment records, VA medical 
treatment records, and identified private medical records have 
been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
Veteran has not indicated, and the record does not contain 
evidence, that he is in receipt of disability benefits from the 
Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA 
examinations were conducted in October 2004, November 2004, and 
January 2010; the Veteran has not argued, and the record does not 
reflect, that these examinations were inadequate for rating 
purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  The October 2004, November 2004, and 
January 2010 VA examiners reviewed the claims file to include the 
prior VA examination reports, interviewed the Veteran as to the 
history of his disability and the symptoms he experienced, and 
conducted a complete physical examination.  The examiner was 
aware of the Veteran's in-service and post service medical 
history, and offered an opinion that considered the medical 
history and took the current clinical findings into account.  

There is no indication in the record that any additional 
evidence, relevant to the issue decided, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance reasonably 
affects the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki 
v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Establishing service connection generally 
requires medical or, in certain circumstances, lay evidence of 
(1) a current disability; (2) an in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2010).  The benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is against the claim.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran's service treatment records show that at an August 
1983 sick call visit for treatment of an upper respiratory 
infection, he denied asthma and shortness of breath.  On his 
subjective February 1987 discharge report of medical history, he 
again denied a history of or currently being treated for asthma; 
the examining physical noted seasonal sinusitis since 1984.  
[Service connection for sinusitis was granted in the December 
2004 rating decision.]  

VA outpatient treatment records beginning in August 2003 reflect 
the Veteran's report of asthmatic symptoms, to include shortness 
of breath, and treatment for asthma with Albuterol plus a steroid 
inhaler.  At the October 2004 VA otolaryngologic examination, the 
Veteran reported having been diagnosed with asthma in 2000, and 
that he smoked one pack of cigarettes per day; asthmatic 
bronchitis was diagnosed.  At the January 2010 VA respiratory 
examination, the Veteran reported a history of smoking 2 to 3 
packs of cigarettes per day.  He stated that he experienced 
frequent cough and exertional shortness of breath after walking 
two blocks.  On physical examination, lung fields revealed 
diminished breath sounds and inspiratory and expiratory wheeze 
throughout both lower lung fields more pronounced on the left 
than the right.  Asthmatic bronchitis was diagnosed.

The evidence of record also does not support a finding that the 
Veteran's asthma is related to his military service.  The October 
2004 VA otolaryngologic examiner concluded that the Veteran's 
asthma was not related to service, but rather to the Veteran's 
cigarette excess.  Similarly, the January 2010 VA examiner 
concluded that the Veteran's asthmatic bronchitis was not related 
to service.  Noting that the Veteran's service treatment records 
were devoid of a diagnosis of, or treatment for, asthma, the 
examiner found that the likely etiology of the asthma was the 
Veteran's cigarette excess.  No other evidence in the record 
contradicts the VA examiners' conclusions.  Moreover, the record 
reflects that asthma was first diagnosed in August 2003, more 
than 25 years subsequent to his separation from service.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Accordingly, 
the Board finds that the Veteran's asthma is not related to his 
military service.

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and service connection is not warranted.  
See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Service connection for asthma is denied.


REMAND

The Board's December 2008 decision remanded the issue of 
entitlement to an initial evaluation greater than 10 percent for 
residuals of a left shoulder injury.  Specifically, it noted that 
the Veteran had filed a notice of disagreement with the initial 
10 percent evaluation assigned by the January 2005 rating 
decision, directed that a statement of the case should be issued 
to the Veteran, and instructed that the Veteran be informed as to 
the requirements for perfecting his appeal.  See Manlicon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The AMC issued the statement of the case to the Veteran in May 
2010, but it was returned to the AMC as being an incorrect 
address.  An August 2010 report of contact noted that the Veteran 
reported a new address.  However, when the AMC re-sent the 
statement of the case to the Veteran later in August 2010, it was 
again mailed to the Veteran's old address.  Thus, the directives 
of the December 2008 decision have not yet been accomplished.  
Accordingly, remand is required.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Additionally, the Veteran indicated in an August 2003 VA 
outpatient treatment record that he was first diagnosed with 
bipolar disorder (referred by him as manic depressive disorder) 
during his incarceration over the last five years.  Review of the 
claims file reveals that his treatment records from the 
correctional facility are not of record, and there is no 
indication that an attempt was made to obtain the medical records 
from the correctional facility in question.  VA has a statutory 
obligation to assist the Veteran in the development of his 
claims.  38 U.S.C.A. § 5103A.  Thus, an attempt to obtain these 
records must be made prior to the rendering of an appellate 
decision on the merits.  

Accordingly, the issues of entitlement to an initial evaluation 
greater than 10 percent for residuals of a left shoulder injury, 
and entitlement to service connection for bipolar disorder, are 
remanded for the following actions:

1.  Reissue a statement of the case, and 
notify the Veteran of his appellate 
rights, with respect to the issue of 
entitlement to an initial evaluation 
greater than 10 percent for residuals of a 
left shoulder injury.  38 C.F.R. § 19.26 
(2010).  In the notice and statement of 
the case, remind the Veteran that to vest 
the Board with jurisdiction over this 
issue, a timely substantive appeal to the 
January 2005 rating decision assigning 
that rating must be filed.  38 C.F.R. § 
20.202 (2010).  If the Veteran perfects an 
appeal as to this issue, return the case 
to the Board for appellate review.

2.  Contact the Veteran and request that 
he provide an authorization for the 
release of treatment records for bipolar 
disorder and/or other psychiatric 
disorders during the period of his 
incarceration from 1998 to 2003.  Then, 
assist in obtaining those treatment 
records, if any.  If the records sought 
are not obtained, notify the Veteran, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  
If the records sought are obtained, 
associate them with the claims file.

3.  Readjudicate the Veteran's claim for 
entitlement to service connection for 
bipolar disorder.  If the benefit sought 
on appeal remains denied, provide a 
supplemental statement of the case to the 
Veteran and his representative, and an 
appropriate period of time in which to 
respond.  Thereafter, return the appeal to 
the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


